United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-2104
                                  ___________

Nico Redding,                            *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         * Appeal from the United States
Frank Wood, sued as Frank Woods;         * District Court for the
Dennis Benson, Warden; Dan Ferrise, * District of Minnesota.
Director of Prison Industry; George      *
Crist, Director/Asst. Prison Industry;   * [UNPUBLISHED]
David Crist, Associate Warden,           *
                                         *
              Appellees.                 *
                                    ___________

                             Submitted: July 7, 1997
                                Filed: July 11, 1997
                                  ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                         ___________

PER CURIAM.

    Nico Redding, a Minnesota inmate, appeals the District Court's1 grant of
summary judgment to defendants in his 42 U.S.C. § 1983 (1994) action. Having


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendation of the Honorable Jonathan G.
Lebedoff, United States Magistrate Judge for the District of Minnesota.
reviewed the record and the parties' briefs, we conclude the judgment of the District
Court was correct. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-